          Case 4:20-cv-01103-LPR Document 9 Filed 12/02/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LEODIS RANDLE                                                                       PLAINTIFF

v.                                    Case No. 4:20-cv-01103-LPR

PULASKI COUNTY, et al.,                                                          DEFENDANTS

                                            ORDER

       The Court has received and reviewed the Proposed Findings and Recommended

Disposition (“the Recommendation”) submitted by United States Magistrate Judge Joe J. Volpe.

(Doc. 5). The Court adopts the Recommendation. However, since the Recommendation was filed,

Mr. Randle has filed several items on the docket that the Court will also address. Mr. Randle filed

an Appeal of Judge Volpe’s October 1, 2020 Order (Doc. 6), an Objection to the Recommendation

(Doc. 7) and a Supplemental Objection. (Doc. 8). The Court DENIES Mr. Randle’s Appeal (Doc.

6) and has evaluated Mr. Randle’s objections before deciding to adopt Judge Volpe’s

Recommendation.

       Mr. Randle filed a Complaint on September 14, 2020. (Doc. 1). Mr. Randle expressed

concern about the conditions of his detention facility. He described that he was not being given

enough food, his clothing was uncomfortable, there were not enough cleaning supplies, and that

there was inmate over-crowding. (Id. at 1-3). He asked for an injunction to have more guards,

better clothing, cleaner facilities, cleaner bedding, better quality food and less expensive

commissary food. (Id. at 3-4). Judge Volpe issued an Order explaining that Mr. Randle is a “three-

striker” within the meaning of the Prison Litigation Reform Act and that Mr. Randle had to pay

the $400 filing fee to proceed with his case. (Doc. 2). Judge Volpe explained that Mr. Randle’s
          Case 4:20-cv-01103-LPR Document 9 Filed 12/02/20 Page 2 of 3




Complaint did not support a finding that Mr. Randle was in imminent danger of serious physical

injury which would have excepted him from the fee. (Id. at 1-2).

       Mr. Randle filed a Motion for Reconsideration of Judge Volpe’s Order. (Doc. 3). He

argued that he was in imminent danger of serious physical injury because his living conditions

make him vulnerable to catching the COVID-19 virus. (Id. at 2). He suspects that he had already

caught the virus and recovered from it without medical treatment. (Id. at 1-2). He argues that his

Complaint did show that he was in “imminent danger because he became sick, and [that he had]

no covid-19 test to prove” that he was not sick anymore before he was placed back with healthy

prisoners. (Id. at 2-3). He fears reinfection and argues that his living conditions cause prisoners

to be susceptible to the virus. (Id. at 6). Judge Volpe determined that Mr. Randle’s Motion for

Reconsideration did not establish that Mr. Randle was in imminent danger and denied the Motion.

(Doc. 4). Judge Volpe warned Mr. Randle that he had two weeks to pay the $400 filing fee to

proceed with his case, otherwise it would be dismissed. (Id. at 2).

       On October 19, 2020, Judge Volpe entered a Recommendation to dismiss Mr. Randle’s

Complaint because he had not paid the filing fee and his time to do so had expired. (Doc. 5). After

Judge Volpe entered his Recommendation, Mr. Randle filed three things on the docket: an Appeal

of the Magistrate Judge’s Decision (Doc. 6), an Objection (Doc. 7), and a Supplemental Objection.

(Doc. 8). The Appeal of the Magistrate Judge’s Decision asks the Court to review Judge Volpe’s

October 1, 2020 Order that determined Mr. Randle was not in imminent danger. (Doc. 6). Mr.

Randle alleges similar facts as before: his worry about contracting the virus again, unclean

conditions, and insufficient nutrition. (Id.). The Court has reviewed this Appeal and determines

there are no facts alleged that would alter Judge Volpe’s determination. Mr. Randle’s Appeal of

Judge Volpe’s October 1, 2020 Order is DENIED. (Doc. 6).



                                                2
            Case 4:20-cv-01103-LPR Document 9 Filed 12/02/20 Page 3 of 3




       Mr. Randle’s Objection again describes how the “the jail is reckless with the virus, and

lack[s] enough staff members to prevent the quarantine link door close that separate[s] none covid-

19 inmates safe.” (Doc. 7 at 1). He describes the jail as a breeding ground for the virus and asks

for the Court to order testing. (Id. at 2). Mr. Randle’s Supplemental Objection continues to argue

that actions such as opening the quarantine unit door, staff failing to wear face masks, and lack of

social distancing create an unsafe environment. (Doc. 8 at 1). His Supplemental Objection asks

for a temporary restraining order against the jail to improve living conditions. (Id. at 2). After

carefully considering all of Mr. Randle’s various objections and making a de novo review of the

record, the Court concludes that the Proposed Findings and Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

       2.      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 2nd day of December 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT COURT




                                                  3
